Citation Nr: 1243381	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder degenerative joint disease, to include as secondary to service-connected lumbosacral and cervical spine conditions.

2.  Whether the reduction of the evaluation of the Veteran's service-connected pes planus with hammertoes and callosities from 50 percent to 30 percent effective from May 1, 2007, was proper.

3.  Entitlement to a rating in excess of 30 percent for pes planus with hammertoes and callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, J.F.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In February 2007, the RO reduced the assigned disability rating for the Veteran's pes planus disability from 50 percent to 20 percent effective May 1, 2007.  In July 2008, the RO denied service connection for bilateral shoulder degenerative joint disease.  In an October 2008 statement of the case (SOC), the RO granted a 30 percent rating for the Veteran's pes planus disability effective May 1, 2007.

The Veteran testified at an RO hearing in November 2010, and at a Board videoconference hearing in June 2012.  Copies of both hearing transcripts have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that further development is required in order to fully and fairly adjudicate the Veteran's claims.

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's February 2008 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

The Veteran contends that he has a bilateral shoulder disability that is directly related to service.  VA treatment records reflect findings of degenerative joint disease in both shoulders.  At his November 2010 RO hearing, he testified that he injured his right shoulder as a result of firing his rifle in service.  He also stated that he engaged in heavy lifting during service.  He felt these conditions contributed to his current disability.  Notably, service treatment records do not reflect any complaints, treatment, or diagnoses related to the shoulders.  Nonetheless, the Veteran is competent to report the circumstances of his service.

He also contends that his bilateral shoulder disabilities are secondary to his service-connected lumbar spine and cervical spine disabilities.

To date, the Veteran has not been afforded a VA examination for his bilateral shoulder disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Veteran has satisfied the above criteria, and a VA examination will be obtained on remand.

Reduction

Pursuant to a February 2007 rating decision, the Veteran's assigned disability rating for his service-connected pes planus condition was reduced from 50 percent to 20 percent effective May 1, 2007.  In June 2007, the Veteran submitted a statement in which he referenced the reduced rating, reported that his condition had not improved, and requested an explanation of the decision.  The RO interpreted the Veteran's statement as a claim for an increased rating for his pes planus disability.  However, the Board finds that the June 2007 submission is more appropriately construed as a notice of disagreement (NOD) with the reduced rating assigned for his pes planus.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement).  Therefore, the appeal has been recharacterized to include the issue of whether the reduction of the evaluation of the Veteran's service-connected pes planus with hammertoes and callosities from 50 percent to 30 percent effective from May 1, 2007, was proper.  

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  In this case, as the June 2007 submission has been construed by the Board as an NOD, the claim must be remanded so that an SOC can be promulgated on the issue of the propriety of the Veteran's reduced rating.  The Board will defer a decision on the issue of entitlement to a rating in excess of 30 percent for the Veteran's bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his bilateral shoulder degenerative joint disease.  The claims file, including a copy of this remand, should be made available to the examiner.  All indicated tests should be conducted.  After a review of the claims folder and completion of the examination, the examiner should address the following: 

(A) Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral shoulder condition is etiologically related to service, to include rifle use and heavy lifting in service.

(B) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder condition is proximately due to, OR, alternatively, aggravated by, the Veteran's service-connected lumbosacral strain and/or cervical spine arthritis.

If it is determined that the Veteran's bilateral shoulder condition is aggravated by his lumbar spine or cervical spine disabilities, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the bilateral shoulder disability before the onset of the service-connected lumbar spine and cervical spine disabilities, or by the earliest medical evidence created at any time between the onset of the spine disabilities and the examiner's current findings.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  The RO/AMC should issue a statement of the case addressing the issue of whether the reduction of the evaluation of the Veteran's service-connected pes planus with hammertoes and callosities from 50 percent to 30 percent effective from May 1, 2007, was proper.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for a bilateral shoulder disorder and for a rating in excess of 30 percent for pes planus with hammertoes and callosities should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


